In an action to recover damages for personal injuries, etc., the second fourth-party defendant Aerojet General Corporation appeals from an order of the Supreme Court, Richmond County (Leone, J.), dated August 28, 1986, which denied its motion to dismiss the second fourth-party action against it, or, alternatively, to sever and stay the second fourth-party action for a later separate trial.
Ordered that the order is affirmed, with costs to the defendants second fourth-party plaintiffs-respondents.
Although the defendants second fourth-party plaintiffs’ delay in commencing their fourth-party action was unjustified, we conclude that the denial of the second fourth-party defendant’s motion to dismiss the second fourth-party action without prejudice or, in the alternative, to sever and stay it for a later separate trial (see, CPLR 1010), did not constitute an improvident exercise of discretion. The actions involve common factual and legal issues, making a single trial appropriate in the interest of judicial economy. Moreover, it appears that the second fourth-party defendant would be afforded an adequate opportunity to conduct its discovery without causing undue delay of the trial of the main action or otherwise prejudicing the substantial rights of any party (see, CPLR 1010; Leavitt v New York City Tr. Auth., 111 AD2d 907). Thompson, J. P., Niehoff, Kunzeman and Harwood, JJ., concur.